                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §   CRIMINAL ACTION NO. 4:21-CR-150-
                                                  §              ALM-KPJ
ALEJANDRO VILLESCAS (1)                           §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant Alejandro Villescas’s

(“Defendant”) supervised release. After the District Judge referred the matter to this Court for a

report and recommendation, the Court conducted a hearing on June 8, 2021, to determine whether

Defendant violated his supervised release. Defendant was represented by Joel Keith Petrazio. The

Government was represented by Will Tatum.

       Defendant was sentenced on August 23, 2017, before The Honorable Phillip R. Martinez

of the Western District of Texas after pleading guilty to the offense of Importation of a Controlled

Substance, To-wit: Marijuana, a Class D felony. This offense carried a statutory maximum

imprisonment term of 5 years. The guideline imprisonment range, based on a total offense level

of 10 and a criminal history category of I, was 6 to 12 months. Defendant was subsequently

sentenced to 1 month imprisonment followed by a 2-year term of supervised release subject to the

standard conditions of release, plus special conditions to include 5 months home confinement, 100

hours of community service, participate in parenting classes, participate in workforce development

programs as directed, and a $100 special assessment.         On November 14, 2017, Defendant

completed his period of imprisonment and began service of the supervision term. On May 28,

2021, jurisdiction in this case was transferred to the Eastern District of Texas and assigned to The

Honorable Amos L. Mazzant, III, U.S. District Judge.


REPORT AND RECOMMENDATION – Page 1
       On May 20, 2021, prior to the transfer of jurisdiction, the United States Probation Officer

for the Western District of Texas executed a Petition for Warrant or Summons for Offender Under

Supervision [Dkt. 1, Sealed]. Following transfer, on June 2, 2021, the United States Probation

Officer for the Eastern District of Texas executed a First Amended Petition for Warrant or

Summons for Offender Under Supervision [Dkt. 2, Sealed]. The Petition asserts that Defendant

violated four (4) conditions of supervision, as follows: (1) The defendant shall not commit another

federal, state or local crime; (2) The defendant shall not unlawfully possess a controlled substance;

(3) The defendant shall not knowingly leave the federal judicial district where he or she is

authorized to reside without first getting permission from the court or the probation officer; and

(4) If the defendant is arrested or questioned by a law enforcement officer, the defendant shall

notify the probation officer within 72 hours [Dkt. 2 at 1-2, Sealed].

       The Petition alleges that Defendant committed the following acts: (1) (2) On or about

May 18, 2021, Defendant was sentenced to 210 months of imprisonment pursuant to a prior plea

of guilty for committing the offense of Conspiracy to Possess with the Intent to Manufacture and

Distribute Methamphetamine, with the offense conduct occurring between January 2019 and up to

and including July 9, 2019, in the United States District Court for the Eastern District of Texas

Case Number 4:19-CR-00171-2; (3) On June 21, 2019, Defendant knowingly left the Western

District of Texas, El Paso Division and Ciudad Juarez, Chihuahua, Mexico, area without the

permission of the Court or probation officer; and (4) Defendant failed to notify the probation

officer within seventy-two hours of his arrest on June 21, 2019 [Dkt. 2 at 1-2, Sealed].

       Prior to the Government putting on its case, Defendant entered a plea of true to allegation 1

of the Petition. The Government dismissed the remaining allegations, specifically allegations 2




REPORT AND RECOMMENDATION – Page 2
through 4. Having considered the Petition and the plea of true to allegation 1, the Court finds that

Defendant did violate his conditions of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court [Dkt. 13].

                                        RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of fifteen (15) months, to run concurrently with any term imposed in

Eastern District of Texas Case No. 4:19CR171-2, with no term of supervised release to follow in

this cause.

       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

El Paso, Texas (La Tuna), if appropriate.


        SIGNED this 24th day of June, 2021.




                                    ___________________________________
                                    Christine A. Nowak
                                    UNITED STATES MAGISTRATE JUDGE




REPORT AND RECOMMENDATION – Page 3
